            Case 1:19-cv-00190-DKC Document 40 Filed 04/03/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

 CHRISTOPHER DOYLE, LPC, LCPC,                      )
 individually and on behalf of his clients,         )
                                                    )
                 Plaintiff,                         ) Civil Action No. 1:19-cv-00190-DKC
                                                    )
           v.                                       ) INJUNCTIVE RELIEF SOUGHT
                                                    )
 LAWRENCE J. HOGAN, JR., Governor of                )
 the State of Maryland, in his official capacity,   )
 and BRIAN E. FROSH, Attorney General of            )
 the State of Maryland, in his official capacity,   )
                                                    )
                 Defendants.                        )
                                                    )

        PLAINTIFF’S RESPONSE TO COURT’S PAPERLESS ORDER (DOC. 39)
                AND REQUEST FOR TELEPHONE CONFERENCE

       Plaintiff, CHRISTOPHER DOYLE, LPC, LCPC (“Doyle” or “Plaintiff”), pursuant to the

Court’s Paperless Order (Doc. 39) regarding Plaintiff’s Time-Sensitive Motion to Amend

Preliminary Injunction Hearing and Briefing Schedule, and Request for Expedited Consideration

or Telephonic Status Conference (Doc. 38), responds to the Order as follows:

       Of the options presented in the Order, Plaintiff elects to postpone the preliminary injunction

hearing and seek a telephone conference on or after April 9, 2019. Because the discovery issues to

be raised in Plaintiff’s forthcoming motion to compel are foundational to the issues before the

Court in Plaintiff’s Motion for Preliminary Injunction (Doc. 2), Plaintiff believes it is necessary to

brief the motion to compel and submit it to the Court for decision prior to the preliminary

injunction hearing and continued briefing thereon. Plaintiff, therefore, respectfully requests

postponement of the preliminary injunction hearing and briefing, and the scheduling of a telephone

conference for April 9 or after, to discuss scheduling of the hearing and briefing, and any other

matters.
         Case 1:19-cv-00190-DKC Document 40 Filed 04/03/19 Page 2 of 2




 /s/ John R. Garza                                 /s/ Roger K. Gannam
 (signed by Roger K. Gannam                        Mathew D. Staver (Fla. 701092)†
 with permission of John R. Garza)                 Horatio G. Mihet (Fla. 26581)†
 John R. Garza (D. Md. 01921)                      Roger K. Gannam (Fla. 240450)†
 GARZA LAW FIRM, P.A.                              LIBERTY COUNSEL
 Garza Building                                    P.O. Box 540774
 17 W. Jefferson Street, Suite 100                 Orlando, FL 32854-0774
 Rockville, Maryland 20850                         407-875-1776
 301-340-8200 ext. 100                             407-875-0770 FAX
 301-761-4309 FAX                                  court@LC.org
 jgarza@garzanet.com                               hmihet@LC.org
                                                   rgannam@LC.org

                                                   Attorneys for Plaintiff
                                                   †
                                                     Admitted to appear pro hac vice


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been filed this April 3, 2019,

through the Court’s ECF system, which will send a notice of electronic filing to all parties and

counsel of record, including the following:

       Kathleen A. Ellis
       Assistant Attorney General
       Maryland Department of Health
       Suite 302, 300 West Preston Street
       Baltimore, Maryland 21201
       kathleen.ellis@maryland.gov
       Attorney for Defendants
                                                     /s/ Roger K. Gannam
                                                     Attorney for Plaintiff




                                               2
